DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 4, 2019 has been considered by the examiner.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the main reason for indication of allowance is because in the prior art of record, Rife (US 2004/0114919 A1) discloses an image pickup apparatus (Figs. 1, 2A and 2B) comprising: a lens unit (206) that has an image pickup optical system (207; ¶ 0017); an image sensor (200) that outputs an electrical signal corresponding to an object image formed through the image pickup optical system (¶ 0018); a first heat dissipation section that has four faces approximately parallel to an optical axis of the image pickup optical system and is fixed to the lens unit so that the four faces will surround the image pickup optical system from four sides (Housing 202 has four sides (See figs. 1, 2A and 2B) and also acts as an ambient heat sink (¶ 0019)).  Toichi (JP 2015-185852 A) further teaches an image pickup apparatus (Figs. 1-6) .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311.  The examiner can normally be reached on 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
May 4, 2021